Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the cited references do not teach the added feature of communication through an internet of things (IoT) network, the examiner disagrees. Specifically, Pollet is relied upon to teach the newly recited limitations pertaining to the IoT network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1, 7, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20040118008 A1), hereinafter Jeong, in view of Pollett (US 20150368840 A1), hereinafter Pollett, in view of Lyu (US 20050138835 A1), hereinafter Lyu, and futher in view of Bilancio (US 20170022651 A1), hereinafter Bilancio.

Regarding claims 1 and 7, Jeong discloses a dryer comprising: 
a display (“the drying machine 200 also includes a user interface unit 240 for receiving any command from a dryer operator or for displaying any dryer-related information” paragraph [0026]); 
a communicator configured to communicate through a network (“As it can be seen from FIG. 1B, the drying machine 200 further includes a washer interface 220 for being connected to a dryer interface 120 of the washing machine 100 with a data communication line 300 through which the drying machine 200 can receive any information (e.g., load size and blend type information) for the optimal dryer operation from the washing machine 100” paragraph [0026]); and 
a processor (“The dryer controller 210 shown in FIG. 2 includes an electronic processor (not illustrated), such as a computer, a microprocessor, or the like” paragraph [0032]) configured to: 
detect an input (“the operator initially opens a dryer door (not illustrated) or presses a prescribed key button provided on the user interface 240 of the drying machine” paragraph [0036]), 
control the communicator to transmit a signal based on the input (“if the operator initially opens a dryer door (not illustrated) or presses a prescribed key button provided on the user interface 240 of the drying machine after the washing machine 100 performs a wash cycle, the dryer controller 210 transmits a connection request signal (e.g., a ready signal) to the washer controller 110 via the data communication line 300” paragraph [0036]), 

receive a user command for selecting a drying course (“the dryer controller 210 checks whether a start key has been inputted by the operator through the user interface 240 within a given period of time after the supplemental information is received (S430). If it determines that such key is inputted within the given period of time, it determines a set of optimal operation values for controlling the operations of the air supply system 260, the heater 270 and the drum 280 on the basis of the received supplemental information” paragraph [0037]), and 
operate the dryer to perform a drying cycle based on the drying course in response to receiving the user command (“After all the optimal operation values are determined in the step S450, the dyer controller 210 respectively generates control signals to the heater 270, the first motor 250 and the second motor 290 in accordance with the determined optimal operation values” paragraph [0039]).

    PNG
    media_image1.png
    532
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    896
    media_image2.png
    Greyscale

Jeong does not disclose:
wherein the communicator and the washing machine are configured to communicate with an external server through an internet of things (IoT) network; 
wherein the input is an input to turn on power of the dryer, 
controlling the communicator to transmit the signal, through the IoT network, to the external server, 
wherein the external server receives the information through the IoT network,
obtaining the information, through the IoT network, from the external server, 
controlling the display to display a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen, 
controlling the communicator to transmit, through the IoT network, the drying course to the external server, 
receiving the user command, through the IoT network, from a user terminal, or
transmitting a notification, through the IoT network, to the user terminal indicating a completion of the drying cycle upon the completion of the drying cycle.

However, Pollett teaches:

controlling the communicator to transmit the signal, through the IoT network, to the external server (“controller 300 may transmit a request signal to the controller 100 through a suitable communications route” paragraph [0047]. Paragraphs [0040]-[0041] have established the server and internet as a suitable communications route), 
wherein the external server receives the information through the IoT network (“The cycle status signal 612 may, for example, be a signal transmitted from the controller 100 to the controller 300 through any suitable communications route” paragraph [0045]. Paragraphs [0040]-[0041] have established the server and internet as a suitable communications route), 
obtaining the information, through the IoT network, from the external server (“The cycle status signal 612 may, for example, be a signal transmitted from the controller 100 to the controller 300 through any suitable communications route” paragraph [0045]. Paragraphs [0040]-[0041] have established the server and internet as a suitable communications route), 
receiving user commands, through the IoT network, from a user terminal (“The user interface device 530 may provide the user with access to the wash control information and dry control information, and may be operable, such as by the user, to modify the wash control information and/or dry control information. The user interface device 530 in exemplary embodiments is independent from the washing machine appliance 50 and the dryer appliance 200, and may in some embodiments be, for example, a computer (such as a desktop computer or a laptop), a tablet, a personal telephone (such as a suitable smartphone), a television (such as a smart television) or an independent device which functions solely to 
transmitting a notification, through the IoT network, to the user terminal indicating a completion of the drying cycle upon the completion of the drying cycle (“The user interface device 530 may provide the user with access to the wash control information and dry control information” paragraph [0042] and “the controller 300 may provide a dry cycle completion indicator 626, such as an estimated or calculated dry cycle completion time or a signal that the dry cycle is complete, as is generally understood in the art” paragraph [0047]. Paragraphs [0040]-[0041] have established the server and internet as a suitable communications route).

    PNG
    media_image3.png
    843
    544
    media_image3.png
    Greyscale


Jeong does not disclose the claimed communication connection. Pollett teaches “The washing machine appliance 50 and dryer appliance 200, such as the controllers 100 and 300 thereof, may be in Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, the features of Pollett teach a system that may be used at a distance, as through the user interface (e.g. phone, etc). Therefore, including these features will improve user experience and convenience.

Jeong, as modified by Pollett, does not disclose:
wherein the input is an input to turn on power of the dryer,  
controlling the display to display a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen, 
controlling the communicator to transmit the drying course to the external server, or
receiving the user command from a user terminal through the external server.

However, Lyu teaches:
controlling the display to display a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course (“controls the remote controller to display the searched optimal operation condition. (S53) Then, the user corrects the proposed optimal operation condition and inputs operation information of the dryer. (S54) At this time, the user can designate a direct operation time of the dryer, temperature, humidity and the like” paragraph [0165]) on a single screen (94),

receiving the user command from a user terminal through the external server (“After viewing the information displayed on the display part of the remote controller, the user selects and determines the operation status of the dryer and operates the dryer. (S28) After that, the remote controller generates a control signal for driving each of the elements of the dryer” paragraph [0128]).

    PNG
    media_image4.png
    563
    882
    media_image4.png
    Greyscale

In view of Lyu’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
controlling the display to display a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen
controlling the communicator to transmit the drying course to the external server, and
receiving the user command from a user terminal through the external server as is taught in Lyu, in the dryer disclosed by Jeong.

controlling the display to display a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen
controlling the communicator to transmit the drying course to the external server, and
receiving the user command from a user terminal through the external server because Lyu states the user is able to correct “the proposed optimal operation condition.” Therefore, including the features of Lyu will improve operation of the dryer.

Jeong, as modified by Pollet and Lyu, does not disclose wherein the input is an input to turn on power of the dryer, 

However, Bilancio teaches wherein the predetermined user command comprises an input to turn on power of the dryer (“The method 200 can be initiated automatically when the door 25 is opened, when the door 25 is closed, when the power button 140 is operated, etc”).

Jeong discloses “if the operator initially opens a dryer door (not illustrated) or presses a prescribed key button provided on the user interface 240 of the drying machine,” but does not explicitly disclose wherein the prescribed key is a power key. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for initiating an algorithm in a dryer. In this regard, it is noted that Bilancio teaches wherein the input is to turn on power of the dryer. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to initiate the algorithm of Jeong with a power on input since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claims 10, 16, and 17, Jeong discloses a method for controlling a dryer having a display, the method comprising: 

transmitting a signal in response to the input (“if the operator initially opens a dryer door (not illustrated) or presses a prescribed key button provided on the user interface 240 of the drying machine after the washing machine 100 performs a wash cycle, the dryer controller 210 transmits a connection request signal (e.g., a ready signal) to the washer controller 110 via the data communication line 300” paragraph [0036]); 
receiving information from a washing machine based on an operation of the washing machine being completed in response to the signal (“after the washing machine 100 performs a wash cycle…Then the dryer controller 210 receives the supplemental information via the interface unit 220 connected to the washing machine 100 with the data communication line 300” paragraph [0036]); 
receiving a user command for selecting a drying course (“the dryer controller 210 checks whether a start key has been inputted by the operator through the user interface 240 within a given period of time after the supplemental information is received (S430). If it determines that such key is inputted within the given period of time, it determines a set of optimal operation values for controlling the operations of the air supply system 260, the heater 270 and the drum 280 on the basis of the received supplemental information” paragraph [0037]); and
operating the dryer to perform a drying cycle based on the drying course in response to receiving the user command (“After all the optimal operation values are determined in the step S450, the dyer controller 210 respectively generates control signals to the heater 270, the first motor 250 and the second motor 290 in accordance with the determined optimal operation values” paragraph [0039]).

Jeong does not disclose:
wherein the washing machine is configured to communicate with an external server through an internet of things (IoT) network;
wherein the input is an input to turn on power of the dryer; 
transmitting the signal, through the IoT network, from the washing machine to an external server; 
receiving the information from the external server through the IoT network; 

transmitting, through the IoT network, the drying course to the external server; 
receiving, through the IoT network, the user command from a user terminal; 
transmitting a notification, through the IoT network, to the user terminal indicating a completion of the drying cycle upon the completion of the drying cycle; or
wherein, based on the information being received from the washing machine, the external server transmits a notification indicating that a washing machine and dehydration of the washing machine is completed to the user terminal.

However, Pollett teaches:
wherein the washing machine is configured to communicate with an external server through an internet of things (IoT) network (“the cleaning system 500 may further include a remote server 510. The remote server 510 may generally operate to receive and transmit wash control information and dry control information, and may thus be in communication with the washing machine appliance 50 and the dryer appliance 200” paragraph [0040] and “The remote server 510 may be in wired or wireless communication with the washing machine appliance 50 and the dryer appliance 200, such as through a network 520. In exemplary embodiments, the network 520 may be any type of wireless communications network, such as a local area network (e.g. intranet), wide area network (e.g. Internet), or some combination thereof” paragraph [0041]);
transmitting the signal from the washing machine to an external server through the IoT network (“controller 300 may transmit a request signal to the controller 100 through a suitable communications route” paragraph [0047]. Paragraphs [0040]-[0041] have established the server and internet as a suitable communications route),
receiving the information from the external server through the IoT network (“The cycle status signal 612 may, for example, be a signal transmitted from the controller 100 to the controller 300 through any suitable communications route” paragraph [0045]. Paragraphs [0040]-[0041] have established the server and internet as a suitable communications route); 

wherein, based on the information being received from the washing machine, the external server transmits a notification indicating that a washing machine and dehydration of the washing machine is completed to the user terminal (“The user interface device 530 may provide the user with access to the wash control information” paragraph [0042] and “A method 600 may include, for example, the step 610 of receiving a cycle status signal 612 from the washing machine appliance 50. The cycle status signal 612 may provide a wash cycle completion indicator 614” paragraph [0045]).

Jeong does not disclose the claimed communication connection. Pollett teaches “The washing machine appliance 50 and dryer appliance 200, such as the controllers 100 and 300 thereof, may be in communication with each other through a suitable wired or wireless connection. In some embodiments, for example, the controllers 100 and 300 may be in direct wired communication through use of suitable wiring. In other embodiments, the cleaning system 500 may further include a remote server 510. The remote server 510 may generally operate to receive and transmit wash control information and dry control information, and may thus be in communication with the washing machine appliance 50 and the dryer appliance 200” (paragraph [0040]) which suggests interchangeability. The substitution of one known element (The communication connection of Jeong) for another (The communication connection of Pollett) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the communication connection taught in Pollett would have yielded predictable results, namely, a means for the dryer and washer to communicate (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). In view of Pollett’s teachings, it would have additionally been obvious to a person having ordinary skill in the art before the effective filing date of the invention to 

Jeong, as modified by Pollett, does not disclose:
wherein the input is an input to turn on power of the dryer;  
displaying a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen; 
transmitting the drying course to the external server; or
receiving the user command from a user terminal through the external server.

However, Lyu teaches:
displaying a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course (“controls the remote controller to display the searched optimal operation condition. (S53) Then, the user corrects the proposed optimal operation condition and inputs operation information of the dryer. (S54) At this time, the user can designate a direct operation time of the dryer, temperature, humidity and the like” paragraph [0165]) on a single screen (94),
transmitting the drying course to the external server (“the dryer controller 24 may determine and transmit the optimal operation condition of the dryer to the remote controller 93 based on the specification of the dryer and the control information of the washing machine” paragraph [0127]), and
receiving the user command from a user terminal through the external server (“After viewing the information displayed on the display part of the remote controller, the user selects and determines the operation status of the dryer and operates the dryer. (S28) After that, the remote controller generates a control signal for driving each of the elements of the dryer” paragraph [0128]).


displaying a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen; 
transmitting the drying course to the external server; and
receiving the user command from a user terminal through the external server as is taught in Lyu, in the dryer disclosed by Jeong.
One would have been motivated to include:
displaying a drying course corresponding to the information and an option for selecting one of other drying courses except for the drying course on a single screen; 
transmitting the drying course to the external server; and
receiving the user command from a user terminal through the external server because Lyu states the user is able to correct “the proposed optimal operation condition.” Therefore, including the features of Lyu will improve operation of the dryer.

Jeong, as modified by Pollet and Lyu, does not disclose wherein the input is an input to turn on power of the dryer. 

However, Bilancio teaches wherein the input is an input to turn on power of the dryer (“The method 200 can be initiated automatically when the door 25 is opened, when the door 25 is closed, when the power button 140 is operated, etc”).

Jeong discloses “if the operator initially opens a dryer door (not illustrated) or presses a prescribed key button provided on the user interface 240 of the drying machine,” but does not explicitly disclose wherein the prescribed key is a power key. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for initiating an algorithm in a dryer. In this regard, it is noted that Bilancio teaches wherein the input is to turn on power of the dryer. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to initiate KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (US 20140018962 A1) teaches wherein the processor (“a controller 170 to control the clothes information input unit 120 and the display unit 110”) controls the display to display the determined drying course, wherein the user command is selecting the displayed drying course (“the display unit 110 displays a recommended course display window 25 as illustrated in FIGS. 2(g) and 2(h)… Accordingly, the user can select a clothes treatment method (a recommended course) suitable for particular clothes via the recommended course display area 251, and can command transmission of the recommended course to the clothes treatment apparatus 200 and execution of the recommended course via the control signal transmission area 253”).
Jeffery (US 20090006970 A1) “The appliance can display to the user operational parameters that the user can adjust, either directly or indirectly, on the LCD touch screen display 405. Additionally, the software can suggest settings or cycles to the user based on conditions that are measurable by components within the appliance”
Guzzi (US 20010049846 A1) “The optimization module may be integrated into the consumer appliance, or in an alternative embodiment be hosted or housed on a remote device. Remote devices may include other consumer appliances, a personal computer, or an external server located somewhere on the Internet”
Pietsch (US 20160231723 A1) “For example, within the context of this communication, status data can be transmitted from the domestic appliance to the internet server which can then be transmitted from the internet server to an internet-ready communications terminal. For example, the user of the domestic appliance can access the status data which is stored on the internet server with his smartphone”
Boeldt (US 20160234035 A1) “communication between the domestic appliance and an Internet server is also possible, which can be undertaken via an access point or via a WLAN router respectively. Within the framework of this communication for example there can be transfer from the domestic appliance to the Internet server of status data, which can then be transferred by the Internet server to an Internet-enabled communications terminal For example the user of the domestic appliance can access the status data that is stored on the Internet server with his smartphone”
Blair (US 20020078511 A1) “The "Signal" option, when selected, turns on an audible signal to alert the user of the completion of a selected cycle. It is also contemplated that the signal can be delivered via other means, i.e. telephone call, facsimile, or electronic mail, if washing appliance 1 is so equipped”
Buckroyd (US 20040134238 A1) “displaying a summary screen on the reconfigurable display indicating selected laundry cycle settings and options received; and accepting further input through the touch sensitive screen when the summary screen is displayed, thereby allowing the selected laundry cycle settings and options to be changed”
“the display unit 110 displays a recommended course display window 25 as illustrated in FIGS. 2(g) and 2(h)” and “Accordingly, the user can select a clothes treatment method (a recommended course) suitable for particular clothes via the recommended course display area 251, and can command transmission of the recommended course to the clothes treatment apparatus 200 and execution of the recommended course via the control signal transmission area 253”

    PNG
    media_image5.png
    385
    298
    media_image5.png
    Greyscale

Cohen (US 7627334 B2) “wherein the at least one server is further operable to automatically transmit the context-relevant information, without a request therefor, responsive to ascertaining at least one of the change”
Lin (US 20090259786 A1) “it relates to such a data accessing system and related methods in which the slave automatically transmits device information to the host device without utilizing a request from the host”
Murakami (US 20100017629 A1) “Furthermore, according to the second embodiment, since failure information can be automatically transmitted to the PC for maintenance 3 without waiting for a request from the PC for maintenance 3, the operability can be improved.”
Hyunn (US 20120331495 A1) “In the above, although description has been made to the case where a TV requests a nearby terminal to transmit user information when a user exists in the vicinity of the TV and the nearby terminal transmits user information to the TV, the nearby terminal in the vicinity of the TV may automatically transmit the user information to the TV without a request of the TV”
Bruntz (US 20040016265 A1) “When the intelligent control 18 determines that the end of the laundry cycle has occurred, the intelligent control 18 can signal the audio circuit 20 to sound a chime or otherwise produce an audio alert signal so that a user of the laundry appliance 10 will know that the end of the cycle has occurred. A chime unit 22 includes both the intelligent control 18 and the audio circuit 20”
Bae (US 20180023243 A1) “The dryer further includes a controller that is configured to set a capacity of the drying unit according to an operation termination time of the washing machine based on operation of the washing machine, and operate the drying unit according to the set capacity”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762